Citation Nr: 0837721	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a compound depressed frontal 
skull fracture.

2.  Entitlement to a disability rating in excess of 60 
percent for a seizure disorder as secondary to residuals of a 
compound depressed frontal skull fracture as of November 30, 
2005.

3.  Entitlement to an initial compensable rating for 
headaches as secondary to residuals of a compound depressed 
frontal skull fracture.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  In 
September 2003, the RO granted service connection for a 
seizure disorder at a 10 percent disability rating, loss of 
smell at a 10 percent disability rating, headaches at a 
noncompensable disability rating and nasal fracture with 
septal deformity at a 10 percent disability rating.  The RO 
also increased the veteran's disability rating for residuals 
of a compound depressed frontal skull fracture as of March 7, 
2002, the date of his claim for increase.  In a June 2004 
rating decision, the RO denied an earlier effective date for 
the increased rating of residuals of a compound depressed 
frontal skull fracture.  

In October 2005, the Board denied extraschedular evaluations 
for loss of smell and residuals of a nasal fracture with 
septal deformity and denied an earlier effective date for the 
veteran's compound depressed frontal skull fracture, and 
remanded the issues of increased disability ratings for a 
compound depressed frontal skull fracture, headaches and a 
seizure disorder.  

In a June 2006 rating decision, the RO increasd the veteran's 
disability rating for a seizure disorder to 20 percent, 
effective November 30, 2005.

In November 2006, the Board granted a 20 percent disability 
rating for the veteran's seizure disorder prior to November 
30, 2005, and remanded the issues of a disability rating in 
excess of 10 percent for residuals of a compound depressed 
frontal skull fracture, a compensable disability rating for 
headaches, and a disability rating in excess of 20 percent 
for a seizure disorder as of November 30, 2005.  Pursuant to 
the Board's decision, in January 2006, the RO issued a rating 
decision which implemented the 20 percent disability rating 
for a seizure disorder, as of November 30, 2005.

In a June 2008 rating decision, the RO increased the 
veteran's disability rating for his seizure disorder to 60 
percent, effective November 30, 2005.  As this rating does 
not represent the highest possible benefit, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran failed to appear for a videoconference hearing 
scheduled for July 18, 2005.  His request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2008).  

The issue of entitlement to an initial compensable rating for 
headaches as secondary to residuals of a compound depressed 
frontal skull fracture is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's compound depressed frontal skull fracture is 
not manifested by loss of an intermediate area of the skull, 
both inner and outer tables, without brain hernia.

2.  As of November 30, 2005, the veteran's seizure disorder 
is not manifested by the occurrence of 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly.
 
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a compound depressed frontal skull fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.73, Diagnostic Code 5296 (2007).

2.  As of November 30, 2005, the criteria for an initial 
disability rating in excess of 60 percent for a seizure 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.124a, Diagnostic Code 8911 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the 
appellant in November 2005 and December 2006 that fully 
addressed all notice elements described above.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
June 2008 supplemental statement of the case issued after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In addition to the notice requirements set out above, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The Board acknowledges that the November 2005 and December 
2006 letters sent to the veteran do not meet the requirements 
of Vazquez-Flores and are not sufficient as to content, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  In this case, the veteran was provided with 
correspondence regarding what was needed to support his claim 
for increase.  Specifically, a September 2003 statement of 
the case provided the veteran with the criteria necessary for 
entitlement to a higher disability rating for his residuals 
of a compound depressed frontal skull fracture.  In addition, 
in the November 2005 and December 2006 letters, the veteran 
was given examples of the types of lay and medical evidence 
that would substantiate his claim and was informed how the VA 
determines a disability rating.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Based on the above, any notice 
deficiencies with regard to the holding in Vazquez do not 
affect the essential fairness of the adjudication. For this 
reason, no further development is required regarding the duty 
to notify.

In terms of the veteran's claim for an increased initial 
disability rating for his seizure disorder, in Dingess, the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran was provided with this 
notice in December 2006.

Here, the veteran is challenging the initial evaluation 
assigned for his seizure disorder.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA 
treatment records and examination reports, non-VA treatment 
records and lay statements have been associated with the 
record.  The appellant was afforded VA medical examinations 
in April 2007 and January and February 2008.  The Board notes 
that the veteran submitted evidence in August 2008 subsequent 
to the most recent supplemental statement of the case of June 
2008 without a waiver of RO consideration. See 38 C.F.R. § 
20.1304 (2008).  However, as this evidence has either been 
previously considered or is redundant with evidence already 
in the claims file, the Board finds that a remand is 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).   

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

When an appeal involves initial ratings for which service 
connection was granted and an initial disability rating was 
assigned, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the 
Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110.  Accordingly, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  

Increased initial disability rating for residuals of a 
compound depressed frontal skull fracture

The veteran contends his residuals of a compound depressed 
frontal skull fracture are more severe than is reflected in 
his current 10 percent disability rating.

The veteran's residuals of a compound depressed frontal skull 
fracture are service-connected under 38 C.F.R. § 4.71a, 
Diagnostic Code 5296.  Under Diagnostic Code 5296, loss of 
part of the skull, both inner and outer tables, without brain 
hernia, warrants a 10 percent disability rating for an area 
smaller than the size of a 25 cent piece or 0.716 in² (4.619 
cm²).  A 30 percent disability rating would be warranted for 
a loss of an intermediate area, and a 50 percent disability 
rating would be warranted for an area larger than the size of 
a 50 cent piece or 1.140 in² (7.355 cm²), without brain 
hernia.

A July 2003 skull x-ray revealed evidence of prior surgery 
with a burr hole seen in the frontal area to the right of the 
midline.  Well marginated dense opacity regional to the 
frontal sinus midline is also probably a post surgical 
change.  No acute fractures were seen.  
 
A January 2008 VA bones examination report shows that the 
veteran had a prior head injury and skull fracture.  There 
was no osteomyelitis and no brain herniation.  There was 
natural bone over the area of trauma of the bone of 14 
centimeters length and .5 centimeters width corresponding to 
the overlying scalp and forehead scar.   There was no bone 
depression or elevation and the skull defect had no effect on 
his activities of daily living.  The examiner noted that an 
April 2007 computed tomography (CT) scan of the head revealed 
no acute abnormalities.  There were moderate sized areas of 
encephalomalacia involving the frontal poles bilaterally.  
These lesions measured approximately 4 centimeters.  There 
were both anteriorly and superior to the roof of the orbits.  
The examiner noted that the veteran had cranioplasty 
involving the frontal bone with some scarring in the left 
ethmoidal sinuses.  All of these findings were consistent 
with old trauma with surgical repair.  No other abnormalities 
or enhancing lesions were noted.  

Based on the above, the Board finds that the evidence of 
record does not support a higher disability rating for the 
veteran's residuals of a compound depressed frontal skull 
fracture.  To warrant a higher disability rating under 
Diagnostic Code 5296, the veteran's skull disability would 
need to show an intermediate loss of part of the skull, both 
inner and outer tables, without brain hernia, which under the 
regulation is considered to be an area between the size of a 
quarter and the size of a fifty cent piece.  However, there 
is no evidence that the veteran has a loss of the skull of an 
intermediate area, nor does the evidence reveal a bone loss 
which would approximate a loss of the skull of an 
intermediate area.  The January 2008 VA examiner noted that 
there was no brain herniation, and that there was natural 
bone over the area of trauma of the bone with no bone 
depression or elevation.  The examiner also noted that an 
April 2007 CT scan of the head revealed no acute 
abnormalities.  As such, the Board finds that the veteran's 
service-connected residuals of a compound depressed frontal 
skull fracture do not meet the criteria for a higher 
disability rating.

The Board has considered rating the veteran's loss of the 
skull under other diagnostic codes in order to provide him 
with the most beneficial disability rating, but Diagnostic 
Code 5296 is the only code that pertains to loss of the 
skull.

Increased disability rating for a seizure disorder, as of 
November 30, 2005

As of November 30, 2005, the veteran has been service-
connected at a 60 percent disability rating under Diagnostic 
Code 8911, pertaining to petit mal epilepsy.  The General 
Rating Formula for Major and Minor Epileptic Seizures 
provides that Epilepsy averaging at least 1 major seizure in 
4 months over the last year; or 9-10 minor seizures per week, 
is rated at a 60 percent disability rating.  Epilepsy 
averaging at least 1 major seizure in 3 months over the last 
year; or more than 10 minor seizures weekly, is rated at a 80 
percent disability rating.  Epilepsy averaging at least 1 
major seizure per month over the last year is rated at a 100 
percent disability rating.  Note (1) Diagnostic Code 8911 
provides that a major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  
Note (2) provides that a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

A March 2006 VA examination reflects that the veteran 
reported frequent events that sound like partial seizures, at 
the rate of approximately once per week.  The veteran's 
girlfriend, who was present during these episodes, indicated 
the veteran would suddenly stop speaking and would be 
unresponsive for several seconds before he came to, which the 
examiner felt was suggestive of complex partial seizures.  He 
was, however, having good response to the medication he was 
prescribed, Lamictal, and was having the episodes less 
frequently.  

A November 2006 VA medical record shows that the veteran had 
infrequent generalized tonic-clonic seizures, and that he had 
partial seizures several times per week.  The examiner noted 
that his last complex-partial seizure had been in the last 
week.  A December 2006 VA medical record reflected that the 
veteran's seizures were stable with medications.  

An April 2007 VA examination reflects that the veteran had 
been treated for a seizure disorder for years which had been 
fairly well controlled, but that, during the previous year, 
he had at least three major seizures and he was terminated 
from his job of twelve years.  The seizures occurred a few 
times per years.  However, he was having multiple complex 
partial seizures that have been treated with medications.  
These complex seizures occurred as often as once per week.  
The examiner concluded that the veteran's head injury has 
produced recurring generalized tonic clonic seizures and 
complex partial seizures for which he was poorly controlled 
at the time of the examination.  

The Board finds that the evidence of record does not support 
a higher disability rating for the veteran's seizure 
disorder.  The March 2006 VA examiner indicated the veteran 
was having complex partial seizures at the rate of 
approximately once per week, and that the he was having these 
episodes less frequently while on medication.  While a 
November 2006 VA medical record shows that the veteran had 
infrequent generalized tonic-clonic seizures, and that he had 
partial seizures several times per week, the December 2006 VA 
medical record reflected that the veteran's seizures were 
stable with medications.  Finally, the April 2007 VA examiner 
indicated that the veteran had major seizures a few times per 
year and complex partial seizures as often as once per week.  
In order to warrant an 80 percent disability rating, the 
veteran's seizure disorder would need to be manifested by an 
average of at least 1 major seizure in 3 months over the last 
year or more than 10 minor seizures weekly.  The partial 
complex seizures referred to in the evidence appear to fall 
into the category of minor seizures in the regulation.  There 
is no evidence that these seizures occur at a rate of more 
than 10 per week.  In addition, although the April 2007 
examiner indicated that the veteran had major seizures a few 
times per year, there is no evidence that these occurred four 
times per years, as would be required for a higher 
evaluation.  In fact, the November 2006 VA medical record 
indicated that the veteran's seizures were stable with 
medications.  As such, a higher disability rating is not 
warranted for the veteran's seizure disorder.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.  

The Board has considered rating his seizure disorder under 
other diagnostic codes in order to provide the veteran with 
the most beneficial disability rating; however, the 
diagnostic codes pertaining to seizures which provide 
disability ratings in excess of 60 percent are rated using 
the General Rating Formula for Major and Minor Epileptic 
Seizures, which has been discussed above.  As such, this 
would not provide the veteran with a higher disability 
rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8912, 
8913, 8914 (2007).

Since there is no evidence of record that the veteran's 
service-connected residuals of a compound depressed skull 
fracture or seizure disorder cause marked interference with 
employment, or necessitate frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards, the Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  

In reaching this determination, the Board has considered 
whether, under Hart, supra, higher ratings might be warranted 
for any period of time during the pendency of this appeal.  
But there is no evidence that the veteran's disabilities have 
been persistently more severe than the extent of disability 
contemplated under the assigned ratings at any time during 
the period of the appeal. 

Thus, the preponderance of the evidence is against the 
assignment of higher disability ratings for the veteran's 
residuals of a compound depressed skull fracture or seizure 
disorder.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a compound depressed frontal skull fracture is 
denied.

A disability rating in excess of 60 percent for a seizure 
disorder as secondary to residuals of a compound depressed 
frontal skull fracture, as of November 30, 2005, is denied.





REMAND

The veteran is service connected at a noncompensable 
disability rating for headaches as secondary to residuals of 
a compound depressed frontal skull fracture.  The Board's 
November 2006 remand included instructions to provide the 
veteran with a neurological examination in order to determine 
whether the veteran's headaches result in prostrating attacks 
and, if so, the frequency of these attacks.  
As an initial matter, it appears that the veteran has been 
receiving ongoing treatment for his headaches.  Therefore, on 
remand the AOJ should attempt to obtain any additional 
medical records showing treatment for this disorder.

The April 2007 VA examiner indicated that the veteran had 
daily severe headaches that are incapacitating about every 
ten days, and that these headaches sounded vascular in 
nature.  The examiner also indicated that the veteran had 
other headaches, which occur in and around the old surgery 
site.  

The February 2008 VA medical examination reflects the opinion 
that the frequency of headaches was unclear in so far as 
there was no mention of headaches in the neurology consults 
in 2006, there was no mention of headaches in all four 
neurology clinic visits between November 2006 and January 
2008, there was no mention of headaches in the March 2007 
Neurology examination and there was no mention of headaches 
in the October 2007 visit to his primary care physician.  The 
examiner noted that since the natural history of traumatic 
head injury is improvement, that the available evidence 
suggests that the veteran suffered headaches over the years 
from his head injuries, but that more recently, his headaches 
have not been so prominent as to bring them to the attention 
of a care provider, either a neurologist or a primacy care 
physician.  

It appears that the veteran has been scheduled for a 
neurological examination in September 2008, presumably to 
reconcile the conflicting opinions regarding the frequency 
and severity of his headaches.  On remand, the AOJ should 
associate the veteran's September 2008 examination report 
with the claims file, and readjudicate his claim for an 
increased disability rating for his service-connected 
headaches.  If the veteran's examination did not take place, 
for some reason other than the veteran declining the 
examination, he should be afforded a neurological examination 
in order to determine the current frequency and severity of 
his headaches, and to reconcile the April 2007 and February 
2008 opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his headaches.  The 
AOJ should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

2.  If the veteran's September 2008 
examination was not conducted for a 
reason other than the veteran declining 
the examination, then, after completion 
of the above, the AOJ should make 
arrangements for the veteran to be 
afforded a neurological examination, by 
an appropriate specialist, to ascertain 
the current nature and extent of severity 
of his service-connected headaches.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner is to assess the nature and 
severity of the veteran's service-
connected headaches in accordance with 
the latest AMIE worksheet for evaluating 
migraines, and offer an opinion as to the 
current nature and severity of the 
veteran's headaches.  The examiner should 
comment as to whether the veteran's 
headache symptoms result in 
characteristic prostrating attacks on an 
average of once a month over the past 
several months.  Also, the examiner 
should also comment as to whether his 
symptoms result in very frequent, 
completely prostrating and prolonged 
attacks.
 
The examiner must reconcile the 
conflicting medical opinions in the 
claims file.  The examiner should clearly 
outline the rationale and discuss the 
medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


